Exhibit 10.5

 

按期申报协议

Timely Reporting Agreement

 

本按期申报协议(下称“本协议”)由下列各方于2018年5月10日在中华人民共和国（下称“中国”）【吴江】签订：

This Timely Reporting Agreement (this “Agreement”) has been executed by and
among the following parties on May 10 2018 in [Wujiang], the People’s Republic
of China (“China” or the “PRC”):

 

甲方：中国商务信贷公司，一家依照美国法律设立和存在的公司地址为中国江苏省苏州市吴江中茵大道中茵广场1号;

Party A:China Commercial Credit, Inc. Delaware, an enterprise, organized and
existing under the laws of the United States of America, with its registered
address at No.1 Zhongying Commercial Plaza, Zhong Ying Road, Wujiang, Suzhou,
Jiangsu Province, China;

乙方：北京有教科技有限公司，一家依照中国法律设立和存在的有限责任公司，地址为北京市密云区太师屯镇永安街镇政府办公楼415-2351。

Party B:Beijing Youjiao Technology Limited, a limited liability company
organized and existing under the laws of the PRC, with its address at 415-2351
Zhen Building, Yong An Street,Taishitun Town, Miyun District, Beijing.

 

鉴于：

Whereas:

 

乙方知晓甲方股票登记在美国证券交易所（“SEC”），其必须向SEC申报各种综合其运营的报告。乙方了解如果甲方未能按期申报报告将对甲方导致重大的损害。

Party B is aware that Party A’s securities are registered with the US Securities
Exchange Commission (“SEC”) and that it must file various reports with the SEC
that consolidate Party A with its own operations. Party B acknowledges that
Party A’s failure to file timely reports may result in material damages for
Party A.

 

双方特此商定按照以下条款签订本协议。

The Parties hereby have mutually agreed to execute this Agreement upon the
following terms.

 

乙方同意其有义务使甲方接触到其高管及董事人员，并且及时提供甲方需要的全部信息使得甲方可以按要求向SEC申报所有必要的和规定的报告。

Party B agrees that it is obligated to make its officers and directors available
to Party A and promptly provide all information required by Party A so that
Party A can file all necessary SEC and other regulatory reports as required.

 

本页其余部分刻意留为空白

The Remainder of this page is intentionally left blank


 

 



 

 

 

[ex10-5_001.jpg]

 



 

 